OFF’ICE OF THE ATTORNEY                GENERAL           OF TEXAS
                                        AUSTIN         L    :




    Boaorabh R. B. Ritohsy, Jr.
    County Attorney
    Jasper  County
    Jasper,  IPera8

                                       Cplnlon 30. 0.4272.:
                                       R61     IO the oounty                 attkrnsyantltled
                                               to     reo4:v4..10%~pomlM~on                   QD    Q
                                               rin0     pf@       in    ‘Ebb    db38riOt oourt
                                               by     defetiU~~%
                                                               in n oantenptgro-
                                               oee&lng  oaae GRinw defendant
                                               had~violatsd an lniunoB$on  4s
                                               jblniiig         her    froa   ~~911~~ liquor
                                                or utefnd        her     prenlaeo   for thst
                                             I’ ptipP#?           ‘:

                                                                                           dqxmt-
    mot    on'th4   above ateted quee‘tion.irqada68 rollows:


.

           ing4~oats0*me       U4k~br&ont'~@b
                                            oioldted~~en~~in-
           junoflon enJeinlng her '%mc&,sel2in(t~llq$?r, ox
           uufng her ppi%&wq
                ,.-.,
                              for @iat.;purpooe?
                          ..
             ,;' *&$bh   95b c~~'pro~iues~   The UXitriot
           #   om$y’   attorzmf,#+ll           be entibled             ,to    t4n    p4z
           foe& or oLt/r,lmu~ fcMelture8     or a0luys ~ollsa8-                                         ..
          : aa ;rar theC.,Std*aor oountp, upon .+Upibn8i1 ro-
          'yv"y      bT 45; :
                         *   I
               ~~.~~~~'J~lspr~d~n84, Vol 15, pam W2, says,
           ffi p~OV~&XI~of     the ofxle of crhlxml   prooeeburo
           that   at44 distrlot   or oounty  attarney  ahal' b4
           entitlsd~ to tdn per sent of all f~Lne4, fortelforss
           or ~,oneye.oollsated        for    the "tat% OF County, upon
           Jud~snta    reoovsrod  by hhw              he6   baen       hbld     to    CO&-
           far no rl&t     to commlseions             tta aolleotlon ci
                                                      rGr
           money    in suite whioh am          in every rerpeot afvil
HoGorclpra R. 3. FUtohey, Jr.*      %XfJ 2


          in abslwaoter or in no rcannar ooamotad with the
          abmfialstratfon of arlnlnal law, but to a.nply
          only 1~ case8 arlainr, undem t~ha Ten61 Code, or
          Coda or .2rininal Prooaa-dura.'
                *!Che raota in the inntant kaoa arat x4y
          Selton had bean oonvlotad In ~oounty oourt la
          .Jaapar~Countyfor selling liqtmr from her pr4~z;lsas.
          An lnjunatlon was gotttn out In Cletrlot Court
          enjoining her frocuslng her wen?iaea ior that
          purppse.    The rIolate   the lnjunotlon,  3. Zortln
          of t&o Attornay Qanaral*a department prepared the
          papers Sor rrontampt  prooeadinge  tor lb. .Grady '        Eonorablo'3.      n. Ritehey, Jr.. ?agsa 3



        or   if    any 96-t   or Ilaense is wrougiullp lamed,   to begla
        proaee4lng8to restrain any such person from the threatened
        or any further vloletlon, or.operatlon under &uah permit or
        llaense.                                                    .I

                  The above gsntlosed statutes authorlsa the .ittornop
        Ceueral, or the D1strlct or County tittornep to bagln or ln-
        stltuts fnjwictlonprotwadlng8~to reatraln 8ny uer8on irca
f
        tho threatened or any further riolotion, of the Tassr Liquor
        Control &at ox operation under IIpermit or llamse that has
        bsen wrongfully lsaued. Ifowewar, when tJ~,,injtmatlon  La via-
        lstsd the aontempt proosedln& la brought bJ virtue of Art1010
        1911 Vernw's  Aimotsted Clvll Yttatutes whlah provides:

                       %a   Dlstrlot Court kaJ punish any parson
                  guilty of ooutaapt of auah Court by rim not ex-
                  oscdlng aOO.00, and by iaprlsocmeat not exaeed-
                  lag'three,daJs.*

                   Contergts or Court an alasslrlaa ae diroat and as
        lndlnot or aosstruatlve, the test being whether the oontempt
    ‘   was ofte8gd.~wlthln or out of the prasenoe of the Court. This
        Clstlnotld~4r   importsnt iron tho poaedural atendpoint dlreot
        oontem~ts sre'prmlsh~ble stxmsrlly, while oosstruatlre oou-
        tchptarsqu@a a afrwta       and Lea8 drsstla proosar,  (3ZX
        part0 Rat2irf,  3 3. 3. (2) 406; Er pate Robertaon, 11 3, F.
        669).
                       A oontcapt oo~~~lttadin tha presenas or the Cotxt
        Ls dtbnonin0ma6 dire&i ooncampt: A aonstruohirsoontempt
        is said to be on set done, not in the praaenae or haarl?a.g~ot
        the Court, but at s dlstanoa, PLL8Ut w&lab teilds to bslfitth,
        to degrabe, o? obatruot, interrupt, gravmnt or embarr?          tho
        adrainietratlonor justloe.   (XX : rts mnosn, 181  2. z,       3u;
        TX parts Yogler, 9 3. 'i:.
                                 (2) 733r
                   mdsr another alsssirlasblon, oonts!npteare r8qardOd
        ns olvll or arlulhsl. ?tmss proaaedlcgs instituted solely for
        th&purpoao   or vludioeting the di@ty  OS the Court am orla-
            .
                  TO quato from ?'exss Jurlspruaenota, Vol. 9, page 618.
        saetlan 33 as followur
               olri: autlons. It la said that men      in zeccdtel
               oontcrmts or the tildcat aharuotcr there la -de
               csesntlal idea or aontuway, ullrul dloo'bmdi~no~
               of or'darsand doarcee zads in the a&lnlotratlon             I
               of juutloe. 'zae ortenoe is a*wJax3t the edI?Llals-
               tsctlon of fuotlcc cad a@tiust sooloty, and hcnoc
               it bn9118a oriuLiaSlfty. On thla theory and the
               7rrooerdl~s should oonflrn aa nearl$ as possible
               to proofmdlngs in crlnln~~l oasco. . . . !Tut ocm-
               EeEpt prooaedinw arc not orfulual 4u1ms within
               all tbc rules aad deflrtitlous of or&Am1     law.
               ?'beq ora asld to be oT a 4rfninal rcturc bcaauec
               they arc not groparly olvll aulta, end bcoaucc
               they lnYolv* the idesi 0r the puniahnsntor un-
               outhorlmd oota. They are~mttcrs       ml ~cncrla.
               :ior la (I coutezppt 0r court ca 0rreas8.within the
               rwm.tng of the ?snal Godc,*
                    ?%a oaac of Oasoy va. "tata, 25 T&r. R. 381, ezwng
          other thin&o. holds in effeot that e oontmpti or Court 1s
c         not an oflouse within the meeting oi tho Penal Code. COIL-
          tar&s erc aatters sul ~cnerle, anC not a&&u!1     in the eense
          la~whloh orlmes era twated by the url~f~ upon arlmlnal lew.
          ?hey erc cald to bc of a orirainal natuse, bcoaucc th&;J are
          not properly air%1 malt%, and beoaum thex lnvolm the'idea
          CU the punlshmaut or,unau%horlaad aota. -(Also sse the 0866
    I     or EX pnrte ?mtt,  123 ?. I?. (2).3061.

                     3x0 statates arc silent rpeatding the procedure.
          upon om6iftm3nt r0r oonteapt, it 1~4816     that   rsrarono~ nust
          Abe had to the oo&m4n law rnd nuah mdiI?~oatlons aa %rc found
          flu %ha pm4eaeat.aYsllrble.     Then vna ,&I adjudged to be la
          otintcnpt.~the tacit  a~.oontroYerey nhw;lcl be saoeotalmd   and
          dotemlnab,    cr.6 thls~a~~udieetloaohauk! bc entered in~the
          &m~ea    of the Court~;Lanb a -tilt or oomfttrsnt iam+     thenton,
           r0r it hoe been unlxoml~ .hsld thst ifqmlsomcnt Sor omtenpt
        C will not be tolcrotcd on 4 mcrc verbal order of the Judge.
           (Ter. Jllr,, Vol. 9, page 6321 P;x part* 7JaOrrw, 277 3. 7.,699;
          xx pert0 lindmJW8, 100 ft.3. 3761.

                     ma ordlmry torn or ludgmmi 1s thet the.vortt        -
          bc aomlttcd to jail until tha rino and ooats are paid.      (Xx
          perte Robcrtrran, 11 c. 3. 669). f,owmvor, Artlals 1911, sugra,
          the statute undsr~~.pM$&~;tha,prvoeeding was brou&t +Xxm not
          authorize the taxik&"@b~sts      in‘ suoh prooticdinge, or said
          atr^tutc does not~plro~idi'Y0r anr o~sslw      for the Elstrfat
Honorable' R. 8. Rltohey, Jr., Page 5



or county ii~torneg. vo have falled to find any ststnto- pro-
viding a ocmla6lon r0r the Z3listrlotor County Attorney ahen
tho prooeedlng Is under Artio1e       19&l,   euprs.
          Artlola 950, Code of Crlnlnal Proaedure orovldes
that the Slstrlot or County Attorney shall be entitled tb ten
percent (105) or au fines, r0rreif+ursa.or t20mq-a
                                                 .00iieot8d
ror the 8tata or oowty. upon judgaenta reoovered .by bin.
This Artlo$o dvea not apply to .oivll eotlons or.bohalr or
the &tats to raonvor penaltfca    a,?d confero  uo right to COM-
mlsnlone ror the colleotlon of noney In sulfs whiah are in
every reapeot oivll. in fact. end In no manner oonneated
wlth the adalnistratlon of orlminel law, but agplles otiy
in o.sses srlsing under the Penal Code, or Code of Crlmlnal
Srooedum.    (State ia. Iboore, 57 Tex. 307; %ate vs. ?laton,
192 5. n. iSl&+r!?tate vs. ilart, 70 :‘.7. 91s). Thertiors,
we do not believe that Article    950, suprs, authorized the
County Attora p to roceiva   ten peroanb    (lO$) ooz3mi6sion on
tho rlne pmld In tho ,above mntIoned     oontmpt prooesding.

             Xn 1% part0 tircen, 295 Z. I!. 910, the %prene       Court
said:

             Where Oll&J ia adjudged 1~ contezipt Or COlWb
        for vlolatl~   an lajunotlon lssued’wder        the ne-
        vloed ?tatuteo of 1925, &tiole 5110, (whltih pro-
        vlae8 ror M injunotion) sna foTbiddfnO the sale
        or lntodaating Ilquore in violation of'the law,
        the ornateifse oiyil oeae; not II orir~nd. omse~~
        rlthin the seaalnp, or “evlcod  ‘;I~11  ‘:tatcitw   of
        1925, mlole    1737, grovldi~   that the Zuprento
        court siey leaus writs of hrbeas oorpus In oerteln
        lnntoaoecr 1~ any oivll. case."    (Parenthesis ours)

           ias0 sF1e the rd~hdni; OSSBS, XX pm+3 ::0ir, 3ir 3. -.
(2) 2771 7x psrte Greta, 372 3. "1. 161; 7% parte blderet, 203
z. 2. 764.

          There ABe ocher aasos holding that violstion og suah
Fnjun0tion:fb L( oh11 mtter:   Sowever. none or tk08e oases
hold +&a$ auoh proceedings are aivil cases in ths striOteSt
smne , or es that tarszis ordinarily def:ned by law.

          .~rtlolc 335, Ferson’s      Annotated Xv11    "tatutes pro-
vldve ln >artr
             *:%en ttZlstriot or Pounty ittorney has ool-
        leated aoney for the "tate or my County, he shall
    Eonarable' R. 73. Xltohey, Jr., Pago 6



          wlthiithlrty days arter wosiving the same, pey
          it into the Treesurg 0r the Sbato or the County
          in drloh it belongs, after deduoting thersfroa
          and ratalnlng the oornriaalonoallowad hia thereon
          br law. Suoh Distriot or County Attorney shell
          be entitled to lw~ oomt.isrlonfrom the llr8t 31000
          aolleoted by hit?in any one oaaa for tha State or
         .Couuty troll,a4 :ndlvldualoz!aostpa4, and 5$ on
          ell suma over 41000, to be retained out of the
         mqney when ooltr,otrd, and he shall also be entitled
          to retain the sam oamlaalons ou al'1oolleotlona
          made for the 3tate or for the County. . . ."
               Apparently the above quoted statute provide8 oak
     niselonn ror the Mstrlat or County Attorney on nonays ool-
     looted by hla-sII~:6lvll
                            8uitn and doeo not apply to acmtoz&
     prooeedfngs behau~, aa stated above, oontempt moaaedislga
     era not ptoperly ololl suits. Gontan@e are matters au&
     gsnoric end are neither orlminal oases nor olrll oases in
    -the atrloteat sense; or au these terms Bra ordinarilyde-
     fined by law. 1% have railed to rind any statute providing
    ia occxaiaslon?or a Dietriot or County Attorney on mmey
     paid aa a :l.nein a oantexsptproooeding and in the abeenoe
.    or auoh a statute, wa raspeotfullyauswer the abovr stated
     question in the negative.

     -                                       Youre very truly